Dismissed and Memorandum Opinion filed July 28, 2005








Dismissed and Memorandum Opinion filed July 28, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00730-CR
____________
 
THE STATE OF
TEXAS, Appellant
 
V.
 
DONALD McCOWEN, Appellee
 

 
On Appeal from the
278th District Court
Walker County,
Texas
Trial Court Cause No.
22729
 

 
M E M O R A N D U M   O P I N I O N
The State of Texas, through Walker County Criminal District
Attorney David P. Weeks, moved to withdraw its notice of appeal.  See Tex.
R. App. P. 42.2.  Because this
court has not delivered an opinion, we grant the State=s request.
Accordingly, we order the appeal dismissed.  We direct the clerk of the court to issue the
mandate of the court immediately.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed July 28, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost. 
Do not publish C Tex.
R. App. P. 47.2(b).